              Case 2:18-cv-00928-MJP Document 127 Filed 05/13/19 Page 1 of 7



 1                                                                 The Honorable Marsha J. Pechman

 2                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 3                                        AT SEATTLE
 4   YOLANY PADILLA, IBIS GUZMAN,          BLANCA
     ORANTES, BALTAZAR VASQUEZ,                                        No. 2:18-cv-928 MJP
 5                             Plaintiffs-Petitioners,
 6       v.
                                                                       JOINT STIPULATION
 7   U.S. IMMIGRATION AND CUSTOMS ENFORCEMENT                          AND [PROPOSED]
     (“ICE”); U.S. DEPARTMENT OF HOMELAND                              ORDER GRANTING
 8   SECURITY (“DHS”); U.S. CUSTOMS AND BORDER                         LEAVE TO PLAINTIFFS
     PROTECTION (“CBP”); U.S. CITIZENSHIP AND                          TO FILE A THIRD
 9   IMMIGRATION SERVICES (“USCIS”); EXECUTIVE                         AMENDED COMPLAINT,
10   OFFICE FOR IMMIGRATION REVIEW (“EOIR”);                           EXTENDING THE TIME
     THOMAS HOMAN, Acting Director of ICE; KIRSTJEN                    FOR IMPLEMENTING
11   NIELSEN, Secretary of DHS; KEVIN K. McALEENAN,                    THE PRELIMINARY
     Acting Commissioner of CBP; L. FRANCIS CISSNA,                    INJUNCTION ISSUED BY
12   Director of USCIS; MARC J. MOORE, Seattle Field Office            THIS COURT, STAYING
     Director, ICE, WILLIAM P. BARR, United States Attorney            DISCOVERY, AND
13
     General; LOWELL CLARK, warden of the Northwest                    SETTING A BRIEFING
14   Detention Center in Tacoma, Washington; CHARLES                   SCHEDULE FOR
     INGRAM, warden of the Federal Detention Center in                 FORTHCOMING
15   SeaTac, Washington; DAVID SHINN, warden of the Federal            MOTIONS
     Correctional Institute in Victorville, California; JAMES
16   JANECKA, warden of the Adelanto Detention Facility;
                                                                       NOTE ON MOTION
17
                                        Defendants-Respondents.        CALENDAR: MAY 13, 2019.
18

19

20

21          Pursuant to Local Civil Rules 7(d)(1) and 10(g), Plaintiffs and Defendants hereby stipulate

22   and jointly move the Court for an Order setting forth the following:

23          1. Plaintiffs’ Motion for Leave to Amend the Complaint (Dkt. 116) is granted.

24          2. Enforcement of the preliminary injunction entered on April 5 (Dkt. 110) (“Order”) is

25              further stayed until July 1, 2019, while the Court adjudicates Defendants’ currently-

26

      JOINT STIPULATION AND                                         U.S. Department of Justice, Civil Division
      [PROPOSED] ORDER- 1                               Office of Immigration Litigation, District Court Section
     CASE NO. 2:18-cv-928 MJP                                               PO Box 868, Ben Franklin Station
                                                                                        Washington, DC 20044
                                                                                    Telephone (202) 598-8060
                  Case 2:18-cv-00928-MJP Document 127 Filed 05/13/19 Page 2 of 7



 1                  pending motion to vacate the Order (Dkt. 114) and Plaintiffs’ forthcoming cross-

 2                  motion to modify the Order.

 3              3. Defendants’ deadline to file a Notice of Appeal with respect to the Order is extended

 4                  from June 4, 2019 to July 5, 2019, to allow the Court to adjudicate Defendants’

 5                  currently-pending motion to vacate the Order (Dkt. 114) and Plaintiffs’ forthcoming

 6                  cross-motion to modify the Order. See Federal Rule of Appellate Procedure 4(a)(5)(C)

 7                  (“The district court may extend the time to file a notice of appeal [by] 30 days after the

 8                  prescribed time.”).

 9              4. Discovery is stayed pending consideration of the parties’ forthcoming motions.

10              5. Defendants will continue to schedule bond hearings pursuant to Matter of X-K- until

11                  the date Matter of M-S- is scheduled to go into effect.1

12              6. The following briefing schedule governs Plaintiffs’ forthcoming cross-motion to
13                  modify the Order and Defendants’ motion to dismiss Plaintiffs’ Third Amended
14                  Complaint:
15                  a. Plaintiffs file their cross-motion to modify the Order on or before May 28, 2019.
16                  b. Defendants file their opposition to Plaintiffs’ cross-motion to modify the Order on
17                       or before June 10, 2019.
18                  c. Plaintiffs file their reply in support of their cross-motion to modify the Order on or
19                       before June 14, 2019.

20                  d. Defendants file their motion to dismiss the Third Amended Complaint on or before

21                       June 3, 2019.

22                  e. Plaintiffs file their opposition to Defendants’ motion to dismiss the Third Amended

23                       Complaint on or before June 17, 2019.

24

25

26   1
         The “effective date” of Matter of M-S- is “90 days” from April 16—July 15, 2019. Dkt. 114-1 at 12 n.8.

      JOINT STIPULATION AND                                                    U.S. Department of Justice, Civil Division
      [PROPOSED] ORDER- 2                                          Office of Immigration Litigation, District Court Section
     CASE NO. 2:18-cv-928 MJP                                                          PO Box 868, Ben Franklin Station
                                                                                                   Washington, DC 20044
                                                                                               Telephone (202) 598-8060
                 Case 2:18-cv-00928-MJP Document 127 Filed 05/13/19 Page 3 of 7



 1                 f. Defendants file their reply in support of their motion to dismiss the Third Amended

 2                     Complaint on or before June 21, 2019.

 3              Given the complex issues that the parties anticipate briefing, the parties also stipulate to a

 4   page limit of 24 pages for both parties’ motions and oppositions, and 12 pages for both parties’

 5   replies.

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

      JOINT STIPULATION AND                                              U.S. Department of Justice, Civil Division
      [PROPOSED] ORDER- 3                                    Office of Immigration Litigation, District Court Section
     CASE NO. 2:18-cv-928 MJP                                                    PO Box 868, Ben Franklin Station
                                                                                             Washington, DC 20044
                                                                                         Telephone (202) 598-8060
              Case 2:18-cv-00928-MJP Document 127 Filed 05/13/19 Page 4 of 7



 1
     RESPECTFULLY SUBMITTED this May 13, 2019.
 2

 3    s/ Matt Adams
      Matt Adams, WSBA No. 28287                     Kristin Macleod-Ball*
 4    Email: matt@nwirp.org                          Trina Realmuto*

 5    Glenda M. Aldana Madrid, WSBA No. 46987        AMERICAN IMMIGRATION COUNCIL
      Email: glenda@nwirp.org                        100 Summer Street, 23rd Floor
 6                                                   Boston, MA 02110
      Leila Kang, WSBA No. 48048                     (857) 305-3600
 7
      Email: leila@nwirp.org                         trealmuto@immcouncil.org
 8                                                   kmacleod-ball@immcouncil.org
      NORTHWEST IMMIGRANT
 9    RIGHTS PROJECT                                *Admitted pro hac vice
      615 Second Avenue, Suite 400
10                                                  Attorneys for Plaintiffs-Petitioners
      Seattle, WA 98104
11    Telephone: (206) 957-8611
      Facsimile: (206) 587-4025
12    Attorneys for Plaintiffs-Petitioners
13
     JOSEPH. H. HUNT                               /s/ Archith Ramkumar
14   Assistant Attorney General                    ARCHITH RAMKUMAR
15   Civil Division                                N.Y.B. # 5269949
                                                   Trial Attorney, District Court Section
16                                                 Office of Immigration Litigation
     WILLIAM C. PEACHEY                            Civil Division
17   Director, District Court Section              P.O. Box 868, Ben Franklin Station
     Office of Immigration Litigation              Washington, DC 20044
18                                                 (202) 598-8060; (202) 305-7000 (fax)
     EREZ REUVENI                                  archith.ramkumar@usdoj.gov
19   Assistant Director, District Court Section
20                                                 Attorneys for Defendants-Respondents
21

22

23

24

25

26

      JOINT STIPULATION AND                                   U.S. Department of Justice, Civil Division
      [PROPOSED] ORDER                            Office of Immigration Litigation, District Court Section
     CASE NO. 2:18-cv-928 MJP                                         PO Box 868, Ben Franklin Station
                                                                                  Washington, DC 20044
                                                                              Telephone (202) 598-8060
             Case 2:18-cv-00928-MJP Document 127 Filed 05/13/19 Page 5 of 7



 1                                      [PROPOSED] ORDER

 2         Based on the foregoing stipulation of the parties, IT IS SO ORDERED that:
 3             1. Plaintiffs’ Motion for Leave to Amend the Complaint (Dkt. 116) is granted.
 4             2. Enforcement of the preliminary injunction entered on April 5 (Dkt. 110) is further
 5                stayed until July 1, 2019.
 6             3. Defendants’ deadline to file a Notice of Appeal with respect to the Order granting
 7                Plaintiffs’ motion for a preliminary injunction is extended from June 4, 2019 to July
 8                5, 2019.
 9             4. Discovery is stayed pending consideration of the parties’ forthcoming motions.
10             5. Defendants will continue to schedule bond hearings pursuant to Matter of X-K- until
11                the date Matter of M-S- is scheduled to go into effect.
12             6. The following briefing schedule governs Plaintiffs’ forthcoming cross-motion to
13                modify the Order granting Plaintiffs’ motion for a preliminary injunction and
14                Defendants’ motion to dismiss Plaintiffs’ Third Amended Complaint:
15                a. Plaintiffs file their cross-motion to modify the Order granting Plaintiffs’ motion
16                    for a preliminary injunction on or before May 28, 2019.
17                b. Defendants file their opposition to Plaintiffs’ cross-motion to modify the Order
18                    granting Plaintiffs’ motion for a preliminary injunction on or before June 10,
19                    2019.
20                c. Plaintiffs file their reply in support of their cross-motion to modify the Order
21                    granting Plaintiffs’ motion preliminary injunction on or before June 14, 2019.
22                d. Defendants file their motion to dismiss the Third Amended Complaint on or
23                    before June 3, 2019.
24                e. Plaintiffs file their opposition to Defendants’ motion to dismiss the Third
25                    Amended Complaint on or before June 17, 2019.
26

      JOINT STIPULATION AND                                        U.S. Department of Justice, Civil Division
      [PROPOSED] ORDER                                 Office of Immigration Litigation, District Court Section
     CASE NO. 2:18-cv-928 MJP                                              PO Box 868, Ben Franklin Station
                                                                                       Washington, DC 20044
                                                                                   Telephone (202) 598-8060
             Case 2:18-cv-00928-MJP Document 127 Filed 05/13/19 Page 6 of 7



 1                f. Defendants file their reply in support of their motion to dismiss the Third

 2                    Amended Complaint on or before June 21, 2019.

 3

 4
                                          DATED this          day of _________________, 2019.
 5
                                          _____________________________________
 6                                           THE HONORABLE MARSHA J. PECHMAN
                                             UNITED STATES DISTRICT JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

      JOINT STIPULATION AND                                    U.S. Department of Justice, Civil Division
      [PROPOSED] ORDER                             Office of Immigration Litigation, District Court Section
     CASE NO. 2:18-cv-928 MJP                                          PO Box 868, Ben Franklin Station
                                                                                   Washington, DC 20044
                                                                               Telephone (202) 598-8060
              Case 2:18-cv-00928-MJP Document 127 Filed 05/13/19 Page 7 of 7



 1                                   CERTIFICATE OF SERVICE

 2          I hereby certify that on May 13, 2019, I had the foregoing electronically filed with the
 3
     Clerk of the Court using the CM/ECF system, which will send notification of such filing to those
 4
     attorneys of record registered on the CM/ECF system. All other parties (if any) shall be served in
 5
     accordance with the Federal Rules of Civil Procedure.
 6

 7

 8                                                /s/ Archith Ramkumar
                                                  ARCHITH RAMKUMAR
 9                                                N.Y.B. # 5269949
                                                  Trial Attorney, District Court Section
10                                                Office of Immigration Litigation
11                                                Civil Division
                                                  P.O. Box 868, Ben Franklin Station
12                                                Washington, DC 20044
                                                  (202) 598-8060; (202) 305-7000 (fax)
13                                                archith.ramkumar@usdoj.gov
14                                                Attorney for Defendants
15

16

17

18

19

20

21

22

23

24

25

26

      JOINT STIPULATION AND                                         U.S. Department of Justice, Civil Division
      [PROPOSED] ORDER                                  Office of Immigration Litigation, District Court Section
     CASE NO. 2:18-cv-928 MJP                                               PO Box 868, Ben Franklin Station
                                                                                        Washington, DC 20044
                                                                                    Telephone (202) 598-8060
